Exhibit 10.3

INTERMEC, INC.

2008 OMNIBUS INCENTIVE PLAN

(As Amended and Restated Effective May 25, 2011)

NONQUALIFIED STOCK OPTION GRANT NOTICE

(PERFORMANCE VESTED FOR SENIOR OFFICERS)

Intermec, Inc. (the “Company”) hereby grants to you an Option (the “Option”) to
purchase shares of the Company’s Common Stock under the Company’s 2008 Omnibus
Incentive Plan, as amended and restated effective May 25, 2011 (the “Plan”). The
Option is subject to all the terms and conditions set forth in this Nonqualified
Stock Option Grant Notice (this “Grant Notice”) and in the Nonqualified Stock
Option Agreement (the “Stock Option Agreement”) and the Plan, which are
incorporated into this Grant Notice in their entirety. Capitalized terms that
are not defined herein shall have the meanings assigned to such terms in the
Plan.

 

[NAME]

[ADDRESS]

   Option Number:       Option Plan:    2008    Grant Date:       Option Shares:
      Exercise Price (per Share):       Type of Option:    Nonqualified Stock
Option    Option Expiration Date:    [7 years from grant date]

Vesting and Exercisability Schedule: The Option shall, subject to the provisions
of the Plan, become vested and exercisable in installments on the date(s) set
forth below and, to the extent vested, shall remain cumulatively exercisable
until the Option Expiration Date indicated above, subject to earlier expiration
in the event of your Termination of Service as set forth in the Stock Option
Agreement:

 

  •  

Vesting is based on annual achievement of performance goals.

 

  •  

The determination of the annual vesting percentage (if any) is made by the
Committee in February after each performance year.

 

  •  

The vesting percentage for a performance year becomes effective on the next
following anniversary of the Grant Date (identified as a “Vesting Date” below),
subject to continued employment.

 

  •  

The vesting percentage set forth below is net of any prior years’ actual vesting
percentage, if any.

 

Page 1 of 8



--------------------------------------------------------------------------------

Performance Award Vesting Determination:

 

Goal

BOP%*

(as a percentage of revenue)

 

Vesting %

 

Vesting Date

FY 2012

   

If>    % of revenue

  33%   [Grant anniversary 2013]

If<     %

  Delay  

FY 2013

   

If>     % of revenue

  67%   [Grant anniversary 2014]

If<     %

  Delay  

FY 2014

   

If>   % of revenue

  100%   [Grant anniversary 2015]

If<     %

  Delay  

FY 2015

   

If>    % of revenue

  100%   [Grant anniversary 2016]

If<     %

  Forfeit Unvested Options  

 

* Business Operating Profit (BOP) as a percentage of Revenue. BOP attained is
calculated to equate to what the Company reports as Adjusted Operating Profit,
typically excluding charges related to: (i) restructuring costs,
(ii) transaction costs, purchase accounting adjustments and/or intangible
amortization from any current year business acquisitions, (iii) distressed asset
impairments, and (iv) resolution of legal disputes.

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice and the Stock Option Agreement. You further
acknowledge that as of the Grant Date, this Grant Notice, the Stock Option
Agreement and the Plan set forth the entire understanding between you and the
Company regarding the Option and supersede all prior oral and written agreements
on the subject. You also acknowledge that you have received the Plan and the
plan summary for the Plan. You are encouraged to review the Company’s most
recent annual report and proxy statement, which may be found at
www.intermec.com.

IN WITNESS WHEREOF, this Grant Notice has been executed by you and by the
Company through its duly authorized officer, all as of the Grant Date indicated
above.

 

    Intermec, Inc.     By:  

 

     

[NAME]

[TITLE]

    Participant:

IMPORTANT

PLEASE ACCEPT ELECTRONICALLY OR

SIGN AND RETURN PROMPTLY

   

 

    [Name]

 

Page 2 of 8



--------------------------------------------------------------------------------

INTERMEC, INC.

2008 OMNIBUS INCENTIVE PLAN

(As Amended and Restated Effective May 25, 2011)

NONQUALIFIED STOCK OPTION AGREEMENT

(PERFORMANCE VESTED FOR SENIOR OFFICERS)

Pursuant to your Nonqualified Stock Option Grant Notice (the “Grant Notice”) and
this Nonqualified Stock Option Agreement (this “Agreement”), the Company has
granted you an Option under its 2008 Omnibus Incentive Plan, as amended and
restated effective May 25, 2011 (the “Plan”), to purchase the number of shares
of the Company’s Common Stock indicated in your Grant Notice (the “Shares”) at
the exercise price indicated in your Grant Notice.

Capitalized terms that are not defined herein shall have the meanings assigned
to such terms in the Plan. The Plan shall control in the event there is any
express conflict between the Plan and the Grant Notice or this Agreement and
with respect to such matters as are not expressly covered herein.

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that, unless otherwise provided in the Grant Notice or this Agreement,
vesting will cease upon your Termination of Service and the unvested portion of
the Option will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

3. Independent Tax Advice. You should obtain independent tax advice prior to
exercising the Option and prior to the disposition of any Shares. The Option is
intended to be a Nonqualified Stock Option, as that term is defined in the Plan.

4. Methods of Exercise. Subject to the provisions of this Agreement, the vested
portion of the Option may be exercised, in whole or in part, at any time during
the term of the Option by giving written notice of exercise to the Company on
the form furnished by the Company for that purpose or, to the extent applicable,
by written notice to a brokerage firm designated or approved by the Company,
specifying the number of Shares subject to the Option to be purchased.

 

Page 3 of 8



--------------------------------------------------------------------------------

The exercise price for Shares to be purchased upon exercise of all or a portion
of the Option shall be paid in any combination of the following:

(a) in cash in United States dollars (by certified or bank check or such other
instrument payable to the order of “Intermec, Inc.” as the Company may accept);

(b) if permitted by the Committee, by having the Company withhold Shares that
would otherwise be issued on exercise of the Option that have an aggregate Fair
Market Value equal to the aggregate exercise price of the Shares being purchased
under the Option;

(c) if permitted by the Committee, by tendering (either actually or by
attestation) shares of Common Stock owned by you that have an aggregate Fair
Market Value equal to the aggregate exercise price of the Shares being purchased
under the Option;

(d) to the extent permitted by applicable law, by delivering a properly executed
exercise notice, together with irrevocable instructions to a broker, to deliver
promptly to the Company the aggregate amount of proceeds to pay the Option
exercise price, and, if requested by you or required by law to be withheld by
the Company, the amount of any federal, state, local and foreign withholding
taxes, all in accordance with the regulations of the Federal Reserve Board; or

(e) by any other method permitted by the Committee.

5. Treatment upon Termination of Employment or Service Relationship.

(a) General Rule. In the event of your Termination of Service for any reason
other than Disability, death or for Cause, you may thereafter exercise the
Option, to the extent it was vested on the date of termination, for a period of
three months from the date of such Termination of Service or until the Option
Expiration Date, whichever period is shorter, provided that if you die within
such three-month period, any unexercised Option held by you shall,
notwithstanding the expiration of such three-month period, continue to be
exercisable to the extent to which it was vested at the time of death for a
period of 12 months from the date of such death or until the Option Expiration
Date, whichever period is shorter.

(b) Disability. In the event of your Termination of Service by reason of
Disability, the Option shall become fully vested and exercisable and you may
thereafter exercise the Option for a period of three years from the date of such
Termination of Service or until the Option Expiration Date, whichever period is
shorter, provided that if you die within such period, any unexercised portion of
the Option shall, notwithstanding the expiration of such period, continue to be
exercisable for a period of 12 months from the date of such death or until the
Option Expiration Date, whichever period is shorter. “Disability” means your
permanent and total disability as more specifically defined in the Plan.

(c) Death. In the event of your Termination of Service by reason of death, the
Option shall become fully vested and exercisable and may thereafter be exercised
for a period of 12 months from the date of such death or until the Option
Expiration Date, whichever period is shorter.

 

Page 4 of 8



--------------------------------------------------------------------------------

(d) Cause. The Option, both the vested and unvested portion, will automatically
expire at the time the Company first notifies you of your Termination of Service
for Cause, unless the Committee determines otherwise. If your employment or
service relationship is suspended pending an investigation of whether you will
be terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, any
Option you then hold may be immediately terminated by the Committee.

(e) Other. Notwithstanding the foregoing provisions of this Paragraph 5, if
exercise of the vested portion of the Option following your Termination of
Service during the applicable time period above would be prohibited solely
because the issuance of Shares upon exercise of the Option would violate the
registration requirements under the Securities Act or the Company’s insider
trading policy, then the Option shall remain exercisable until the later of the
expiration of (i) the applicable time period set forth above and (ii) a
three-month period during which exercise of the Option would not be a violation
of the Securities Act or the Company’s insider trading policy requirements, but
in no event later than the Option Expiration Date.

It is your responsibility to be aware of the date on which the Option
terminates.

6. Limited Transferability. You may transfer all or a portion of the Option by
way of gift to any family member, provided that any such transferee shall agree
in writing with you (or any successor optionee) and the Company, as a condition
to such transfer, to be bound by the provisions of all agreements and other
instruments relating to the Option, including without limitation, the Plan, and
shall agree in writing to such other terms as the Company may reasonably require
to assure compliance with applicable federal and state securities and other
laws. For purposes of the preceding sentence, “family member” shall include any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing your household (other than a tenant or
employee), a trust in which these persons have more than 50% of the beneficial
interest, a foundation in which these persons (or the optionee) control the
management of assets, and any other entity in which these persons (or the
optionee) own more than 50% of the voting interests. The Option shall be
exercisable, subject to the terms of the Plan, only by you, your guardian or
legal representative, or any person to whom such Option is transferred pursuant
to this paragraph, it being understood that the term “optionee” includes such
guardian, legal representative and other trustee. If such transfer is made to a
family member, there may be additional tax consequences at the time of transfer,
and the Company will not be responsible for such tax consequences.

7. Change of Control. The effect of a Change of Control on the Option shall be
governed by the terms of the Executive Change of Control Policy for the Plan (in
which event, Section 2 of the Executive Change of Control Policy for the Plan
shall govern).

8. Clawback Policy. The Option and any Shares issued thereunder shall be subject
to the Company’s Policy for Recovery of Incentive Compensation (the “Recovery
Policy”) adopted February 22, 2012. The Option and any Shares issued thereunder
shall also be subject to potential cancellation, rescission, payback, recoupment
or other action in accordance with the terms of any other Company clawback
policy (a “Clawback Policy”), as then in effect and as it may be amended from
time to time, to the extent the Clawback Policy applies to the Option and any
Shares issued thereunder (including a Clawback Policy implemented or amendments
made thereto after the Grant Date for the Option). By accepting

 

Page 5 of 8



--------------------------------------------------------------------------------

the Option, you agree to execute any additional documents to effect the
Company’s application, implementation and enforcement of the Recovery Policy or
a Clawback Policy with respect to the Option and any Shares issued thereunder.

9. Withholding Taxes. No later than the date as of which an amount first becomes
includable in your gross income for federal income tax purposes or otherwise
with respect to any portion of the Option, you shall pay to the Company or a
Related Company, as applicable, or make arrangements satisfactory to the Company
or a Related Company regarding the payment of, any federal, state or local, and
foreign taxes of any kind required by law to be withheld by the Company or a
Related Company with respect to such amount. If permitted by the Committee, the
minimum amount of statutory withholding obligations may be settled with
unrestricted shares of Common Stock having a Fair Market Value on the date of
the exercise of the Option equal to the amount of taxes required by law to be
withheld, including Shares otherwise issuable upon exercise of the Option. Tax
withholding in excess of the statutory minimum amount may not be satisfied in
shares of Common Stock but may, if desired, be paid in cash. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements
having been made, and the Company and its Related Companies shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due you.

10. Stockholder Rights. No Shares subject to the Option shall be issued until
full payment therefor, including applicable withholding taxes, has been made.
You shall have all of the rights of a stockholder of the Company with respect to
Shares subject to the Option (including, if applicable, the right to vote the
Shares and the right to receive dividends, if any) when you have given written
notice of exercise and have paid the exercise price and applicable withholding
taxes in full for such Shares.

11. Adjustments. If, as a result of any adjustment to the number of Shares
subject to this Agreement made pursuant to Section 14 of the Plan, any
fractional share would be issuable under this Agreement, such fractional share
shall be canceled without the payment of any consideration to you.

12. Voluntary Nature of Plan and Awards Granted Thereunder; No Employment or
Service Contract. The Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Agreement. Grants of Options and other Awards under the Plan are made from time
to time in the sole discretion of the Committee. The grant of the Option or
other Award does not create any contractual or other right to receive future
grants of Options, or benefits in lieu of Options, even if Options have been
granted repeatedly in the past. You acknowledge that future grants under the
Plan, if any, will be at the sole discretion of the Committee, including the
timing of any grant, the number of shares subject to the Option, the vesting
provisions, and the exercise price. The grant of an Option to you in any year
shall give you neither any right to similar grants in future years nor any right
to be retained in the employ or other service of the Company or a Related
Company, such employment or service relationship being terminable to the same
extent as if the Plan and this Agreement were not in effect. The right and power
of the Company and its Related Companies to dismiss or discharge you is
specifically and unqualifiedly unimpaired by this Agreement.

 

Page 6 of 8



--------------------------------------------------------------------------------

You acknowledge that your participation in the Plan is voluntary and the value
of the Option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or its Related
Companies, and is outside the scope of any employment or other contract you may
have, unless such contract specifically provides otherwise. As such, you
understand that the Option is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-term service awards, pension or retirement benefits, or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or its Related Companies.

13. Data Privacy Rights. If employed by a Related Company, you authorize and
direct such Related Company or any agent of the Company or such Related Company
administering the Plan or providing plan recordkeeping services to disclose to
the Company or any of its Related Companies such information and data as it
shall request in order to facilitate the grant of the Option and the
administration of the Plan, and you waive any data privacy rights you may have
with respect to such information. By accepting this Agreement, you authorize the
Company and the Related Company by which you are employed, if applicable, to
store and transmit such information in electronic form.

14. Option Expiration. It is the present practice of the Company to provide
participants in the Plan, solely as a courtesy and not as a Company policy, with
written or oral notification of the imminent expiration of any Option having
monetary value. You acknowledge that the Company and its subsidiaries and agents
shall have no liability or responsibility in the event you should fail to
receive any such “courtesy notice” and the Option expires unexercised. You
acknowledge that the obligation to monitor the schedule of exercisability and
expiration of the Option evidenced by this Agreement, and to procure current
quotations regarding the market value of the Shares, is solely your obligation
and not that of the Company or any Related Company by which you are employed or
the agents of either of them.

15. Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by mail to the Company at its office, 6001 36th Avenue
West, Everett, WA 98203-1264, to the attention of the Company’s Secretary, or at
such other address as may be furnished to you in writing. All notices to you (or
other person or persons then entitled to exercise any right pursuant to this
Agreement) shall be delivered to the most recent address for you (or such other
person) in the Company’s records or at such other address as you (or such other
person) may specify in writing to the Secretary of the Company by a notice
delivered in accordance with this paragraph.

16. Electronic Notices. The Company may, in its sole discretion, deliver any
documents related to the Option, or future Options (if any) that may be granted
under the Plan, by electronic means or request your consent to participate in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

17. Entire Agreement; Choice of Law and Venue. The terms and conditions of this
Agreement and the Grant Notice and the Plan, both of which are incorporated by
reference herein, comprise the whole terms and conditions between you and the
Company with respect to the subject matter of the Grant Notice and this
Agreement, and shall be governed by and construed in accordance with the laws of
the State of Washington, U.S.A., without reference to principles of conflicts of
law. For purposes of litigating any dispute that arises directly or

 

Page 7 of 8



--------------------------------------------------------------------------------

indirectly from the relationship of the parties evidenced by the Grant Notice
and this Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Washington, U.S.A., and agree that such litigation
shall be conducted only in the courts of Washington, U.S.A., or the federal
courts for the United States for the Western District of Washington, and no
other courts where this grant is made and/or to be performed.

The Company hereby reserves the right to alter, amend, modify, restate, suspend
or terminate the Plan and the Grant Notice and this Agreement in accordance with
Section 16 of the Plan, but, subject to the terms of the Plan, no such
subsequent amendment, modification, restatement or termination of the Plan or
the Grant Notice or this Agreement shall adversely affect in any material way
your rights under the Grant Notice or this Agreement without your written
consent. The Grant Notice and this Agreement shall be subject, without further
action by the Company or you, to such amendment, modification or restatement.

The provisions of the Grant Notice and this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

18. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon each successor of the Company and, to the extent specifically
provided therein and in the Plan, shall inure to the benefit of and shall be
binding upon your heirs, legal representatives, and successors and upon any
person to whom a transfer of the Option permitted by Paragraph 6 of this
Agreement has been made.

 

Page 8 of 8